Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the first action on the merits for application 16/096139.  Claims 1-2 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMAMURA (WO 2013/191240) in view of MARION (2013/0237351).


SHIMAMURA does not teach and wherein, when the number of windings of the coil spring is N, the following expression (1) is satisfied: N x (Ti- To)/2 < 1... (1).
MARION teaches wherein, when the number of windings of the coil spring is N, the following expression (1) is satisfied: N x (Ti- To)/2 < 1... (1) [0042].The spring (28) has a rectangular cross-sectional shape, thus Ti – To =0 since opposite sides of a rectangle have the same length.  0 is < 1 and thus the expression is satisfied.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley structure in SHIMAMURA to have the rectangular spring cross-section in MARION so the spring has a relatively high torsional resistance for a given occupied volume and since the shape is common and can be easily sourced.

Regarding Claim 2, SHIMAMURA as modified teaches wherein the spring wire of the coil spring has a radial direction length in the cross- section longer than the rotation axis direction length Ti of the inner diameter side part in the cross-section (Fig. 1).

The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654